DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 05/11/2020, has been entered. 

3.  Claims 8, 11, 14-15, and 29-44 are pending and under consideration. Claims 1-7, 9-10, 12-13, and 16-28 are cancelled. Claims 38-44 are newly added. Claims 14, and 33-37 are amended.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
4.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The determination whether a group of inventions is so linked as to form a single general 

When Claims Are Directed to Multiple Categories of Inventions:
5. As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

6. Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, 

Group I: 	Claims 8, 11, 14-15, and 35-38, drawn to methods of diagnosing/determining dysbiosis;
Group II: 	Claims 29-32, 39, and 42, drawn to methods of treating a subject with dysbiosis;
Group III: 	Claims 33, 40, and 43 drawn to methods of monitoring effectiveness of a treatment; 
Group IV: 	Claims 34, 41, and 44 drawn to methods of determining a suitable treatment for a subject with dysbiosis;

7.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - IV are drawn to 4 different methods, as evidenced by their distinct preambles and positively recited steps, and thus are not drawn to one of the combinations of categories listed above (see paragraph 5, combinations 1-5).
Groups I - IV lack unity of invention because even though the inventions of these groups require the technical feature of measuring one or more species of bacteria in a sample from a subject (e.g. see minimum requirements of claim 33); this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, for example, Tuk et al. 2011 (WO 2011/043654). Tuk teaches Ruminococcus genus, in a sample to diagnose dysbiosis, including IBS (i.e. see abstract, and page 7, and Tuk claim 1).  Thus, the shared technical feature is not a special technical feature according to PCT Rule 13.2, and unity of invention is lacking.  Election of a single invention is required.

8.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

9.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

10.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Mon-Fri 7-4. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 5, 2021